Title: From Thomas Jefferson to Edward Carrington, 21 December 1787
From: Jefferson, Thomas
To: Carrington, Edward



Dear Sir
Paris Dec. 21. 1787.

I have just received your two favors of Octob. 23. and that of Nov. 10. I am much obliged to you for your hints in the Danish business. They are the only information I have on that subject except the resolution of Congress, and warn me of a rock on which I should most certainly have split. The vote plainly points out an Agent, only leaving it to my discretion to substitute another. My judgment concurs with that of Congress as to his fitness. But I shall enquire for the surest banker at Copenhagen to receive the money, not because I should have had any doubts, but because I am informed others would have had them. Against the failure of a banker were such an accident or any similar one to happen, I  cannot be held accountable in a case where I act without particular interest. My principal idea in proposing the transfer of the French debt was to obtain in the new loans a much longer day for the reimbursement of the principal, hoping that the resources of the U.S. could have been equal to the article of interest alone. But I shall endeavor to quiet, as well as I can, those interested. A part of them will probably sell at any rate: and one great claimant may be expected to make a bitter attack on our honor. I am very much pleased to hear that our Western lands sell so succesfully. I turn to this precious resource as that which will in every event liberate us from our Domestic debt, and perhaps too from our foreign one: and this much sooner than I had expected. I do not think any thing could have been done with them in Europe. Individual speculators and sharpers had duped so many with their unlocated land warrants that every offer would have been suspected.—As to the new Constitution I find myself nearly a Neutral. There is a great mass of good in it, in a very desireable form: but there is also to me a bitter pill, or two. I have written somewhat lengthily to Mr. Madison on this subject and will take the liberty to refer you to that part of my letter to him. I will add one question to what I have said there. Would it not have been better to assign to Congress exclusively the article of imposts for federal purposes, and to have left direct taxation exclusively to the states? I should suppose the former fund sufficient for all probable events, aided by the land office.
The form which the affairs of Europe may assume is not yet decypherable by those out of the Cabinet. The Emperor gives himself at present the airs of a Mediator. This is necessary to justify a breach with the Porte. He has his eye at the same time on Germany, and particularly on Bavaria, the elector of which has for a long time been hanging over the grave. Probably France would now consent to the exchange of the Austrian Netherlands to be erected into a kingdom for the Duke de Deuxponts against the electorate of Bavaria. This will require a war. The empress longs for Turkey; and viewing France as her principal obstacle would gladly negotiate her acquiescence. To spur on this she is coquetting it with England. The king of Prussia too is playing a double game between France and England. But I suppose the former incapable of forgiving him or of ever reposing confidence in him. Perhaps the spring may unfold to us the final arrangement which will take place among the powers of this continent.
I often doubt whether I should trouble Congress or my friends  with these details of European politicks. I know they do not excite that interest in America of which it is impossible for one to divest himself here. I know too that it is a maxim with us, and I think it a wise one, not to entangle ourselves with the affairs of Europe. Still, I think, we should know them. The Turks have practised the same maxim of not medling in the complicated wrangles of this continent. But they have unwisely chosen to be ignorant of them also, and it is this total ignorance of Europe, it’s combinations and it’s movements which exposes them to that annihilation possibly about to take place. While there are powers in Europe which fear our views, or have views on us, we should keep an eye on them, their connections and oppositions, that in a moment of need we may avail ourselves of their weakness with respect to others as well as ourselves, and calculate their designs and movements on all the circumstances under which they exist. Tho’ I am persuaded therefore that these details are read by many with great indifference, yet I think it my duty to enter into them, and to run the risk of giving too much, rather than too little information. I have the honour to be with perfect esteem and respect, Dear Sir, your most obedient & most humble servant,

Th: Jefferson

P.S. The resolution of Congress relative to the prize-money received here speaks of that money as paid to me. I hope this matter is properly understood. The treasury board desired me to receive it, and apply it to such and such federal purposes, and that they would pay the dividends of the claimants in America. This would save the expence of remittance. I declined however receiving the money, and ordered it into the hands of their banker, who paid it away for the purposes to which they had destined it. I should be sorry an idea should get abroad that I should have received the money of those poor fellows and applied it to other purposes. I shall in like manner order the Danish and Barbary money into the hands of bankers, carefully avoiding ever to touch a sou of it, or having any other account to make out than what the banker will furnish.

